                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4

                                   5     CHARLES KOPPA,                                      Case No. 18-cv-03796-BLF
                                   6                      Plaintiff,
                                                                                             ORDER DISMISSING CASE
                                   7              v.                                         WITHOUT PREJUDICE
                                   8     XOME, INC.,
                                   9                      Defendant.

                                  10

                                  11          On September 25, 2018, the Court dismissed pro se Plaintiff Charles Koppa’s complaint

                                  12   under Federal Rule of Civil Procedure 12(b)(6) with leave to amend within 21 days of the date of
Northern District of California
 United States District Court




                                  13   the order. See ECF 19. To date, no amended complaint has been filed. On October 24, 2018, the

                                  14   Court ordered Plaintiff to show cause in writing on or before November 7, 2018, why the Court

                                  15   should not dismiss the complaint for failure to timely amend. See ECF 21. To date, Plaintiff has

                                  16   failed to respond, and the Court hereby DISMISSES this action without prejudice under Fed. R.

                                  17   Civ. P. 41(b).

                                  18     I.   LEGAL STANDARD
                                  19          Federal Rule of Civil Procedure 41(b) allows for the involuntary dismissal of an action

                                  20   “[i]f the plaintiff fails to prosecute or to comply with these rules or a court order.” Fed. R. Civ. P.

                                  21   41(b). The text of Rule 41(b) refers to a defense motion for dismissal; however, the Rule also

                                  22   permits a court to sua sponte dismiss an action for failure to prosecute or failure to comply with a

                                  23   court order. See Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962). A plaintiff’s failure to

                                  24   take any action in response to a Court’s prior dismissal with leave to amend under Rule 12(b)(6) is

                                  25   considered a failure to comply with a court order. Yourish v. Calif. Amplifier, 191 F.3d 983, 986

                                  26   (9th Cir. 1999).

                                  27          A dismissal pursuant to Rule 41(b) “‘must be supported by a showing of unreasonable

                                  28   delay.’” Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v.
                                   1   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). In addition, before imposing dismissal as a

                                   2   sanction, “the district court must consider five factors: ‘(1) the public’s interest in expeditious

                                   3   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

                                   4   defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

                                   5   availability of less drastic alternatives.’” Yourish, 191 F.3d at 990.

                                   6    II.    DISCUSSION
                                   7           Plaintiff’s unjustified failure to timely file an amended complaint qualifies as an

                                   8   unreasonable delay. See Castellanos v. Countrywide Bank NA, 2015 WL 5243327, at *2 (N.D.

                                   9   Cal. Sept. 8, 2015). The Court has also considered the five Yourish factors for determining

                                  10   whether to dismiss a case as a sanction, and finds each of these factors except the policy in favor

                                  11   of resolution of cases on the merits weighs in favor of dismissal. Accordingly, dismissal is

                                  12   warranted. The Court notes that the mailing of the Court’s prior order to dismiss (ECF 19) to pro
Northern District of California
 United States District Court




                                  13   se Plaintiff Koppa was returned as undeliverable. See ECF 23. Thus, in accordance with Civil

                                  14   Local Rule 3-11(b)(1), the dismissal shall be without prejudice.

                                  15           Finally, the Court finds that Defendant’s motion to dismiss at ECF 22—to which the

                                  16   deadline for opposition has passed and no opposition has been filed—is moot in light of the

                                  17   Court’s present order. Accordingly, Defendant’s motion to dismiss at ECF 22 is hereby

                                  18   TERMINATED.

                                  19   III.    CONCLUSION
                                  20           For the foregoing reasons, this action is hereby DISMISSED without prejudice. The case

                                  21   management conference set for March 21, 2019, is VACATED. The Clerk shall close the case

                                  22   file.

                                  23

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 14, 2018

                                  26                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  27                                                     United States District Judge
                                  28
                                                                                          2
